[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 98-1322

                   CARLOS PIEVE MARIN,

                  Plaintiff, Appellant,

                            v.

              GONZALO COMBAS SANCHO, ET AL.,

                  Defendants, Appellees.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

             FOR THE DISTRICT OF PUERTO RICO

    [Hon. Juan M. Perez-Gimenez, U.S. District Judge]

                          Before

                 Selya, Stahl and Lynch,
                    Circuit Judges.

 Roberto O. Maldonado on brief for appellant.
 Antonio Montalvo-Nazario on brief for appellee, Gonzalo
Combas-Sancho.
 Elizabeth Rice on brief for appellees, Gilberto Hernandez and
Roberto Schmidt-Monge.

September 30, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we conclude that the district court acted within its
discretion in denying plaintiff's motion for post-judgment
relief.  To the extent that the motion sought the type of
relief available under Fed. R. Civ. P. 59(e), the motion was
untimely.  See Vargas v. Gonzalez, 975 F.2d 916, 917 (1st Cir.
1992).  To the extent that the motion sought the type of relief
available under Fed. R. Civ. P. 60(b)(1), we cannot say that
the district court was required to find that the attorney's
absence from the status conference and plaintiff's failure to
"move his case" necessarily were the result of "excusable
neglect."  See id. at 918.
          Because the notice of appeal was not timely as to the
underlying judgment of dismissal, we do not consider the
parties' arguments as to the merits of that judgment.  SeeHoult v. Hoult, 57 F.3d 1, 3 (1st Cir. 1995).
          Affirmed.  See 1st Cir. Loc. R. 27.1.